United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 6, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60843
                          Summary Calendar


GABRIEL ANTONIO SALAZAR-TRIVINO; MARIA DELPILAR
ORTIZ LA ROTTA; GABRIEL N. SALAZAR ORTIZ; ADRIANA D.
SALAZAR ORTIZ; MARIA ALEXANDRA SALAZAR ORTIZ,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 512 420
                         BIA No. A79 512 421
                         BIA No. A79 512 422
                         BIA No. A79 512 423
                         BIA No. A79 512 424
                        --------------------

Before JONES, WIENER, AND DEMOSS, Circuit Judges.

PER CURIAM:*

     Petitioners Gabriel Antonio Salazar-Trivino, his wife, and his

three minor children (collectively, “Petitioners,”) all natives and

citizens of Colombia, petition for review of an order from the

Board of Immigration Appeals, affirming, without opinion, the

immigration judge’s (IJ) denial of an application for asylum,

withholding of removal, and relief under the Convention Against

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Torture (“CAT”).   Petitioners claim that the BIA violated its own

regulations by affirming the IJ’s decision without opinion.    As we

have reviewed the IJ’s decision and found no error, this argument

is unavailing.     See Garcia-Melendez v. Ashcroft, 351 F.3d 657,

662-63 (5th Cir. 2003).

     Petitions also contend that the IJ erroneously concluded that

Salazar was not credible and erroneously failed to find persecution

and a well-founded fear of persecution on account of political

opinion. Petitioners’ cursory argument challenging the credibility

determination is conclusional, fails to cite to the record, and is

inadequately briefed.     See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987); FED. R. APP. P. 28(a)(9).

Further, we conclude from our review of the record that the IJ’s

decision denying relief is supported by substantial evidence and

that the record evidence does not compel a contrary conclusion.

See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).    Petitioners have

not briefed separate claims for relief under the CAT, so those

claims are deemed abandoned.    See Rodriguez v. INS, 9 F.3d 408, 414

n.15 (5th Cir. 1993); Cinel v. Connick, 15 F.3d 1338, 1345 (5th

Cir. 1994).

     Finally, Petitioners insist that the requirement of INA §

240B(b), 8 U.S.C. § 1229c(b), that an alien be present in the

United States for at least one year to be eligible for post-hearing

voluntary removal, violates equal protection.      We agree with the

                                  2
Government that one rational basis for the statute is to permit

aliens with at least one year’s presence in the United States to

settle their affairs before departing because such aliens are more

likely to have accumulated sufficient interests to warrant the time

afforded by voluntary departure. See Tovar-Landin v. Ashcroft, 361
F.3d 1164, 1167 (9th Cir. 2004); Rodriguez v. INS, 9 F.3d 408, 414

(5th Cir. 1993).

PETITION DENIED.




                                3